Order Affirming the District Court’s Judgment and Sentence •
[¶1] This matter came before the Court upon its own motion following notification that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a plea agreement, Appellant entered unconditional “no contest” pleas to two counts: felony property destruction and misdemeanor domestic battery, Wyo. Stat. Ann. § 6-3-201; § 6-2-511. Appellant' filed this appeal to challenge the district court’s February 23, 2017, “Judgment and Sentence.”
[¶2] On July 11, 2017, Appellant s court-appointed appellate counsel e-filed a “Motion to Withdraw as-Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an “Order Granting-Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or before August 25, 2017, Appellant ‘(may file with this Court a pro se brief specifying the issues he would like this Court to consider in this appeal.” This Court also provided notice that, after the time for filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.” This Court notes that Appellant did not file a pro se brief or .other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders'brief’ submitted by appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be granted and the .district court’s “Judgment and Sentence” should be affirmed. It is, therefore,
[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel for Appellant, Donald E. Brunner, is hereby permitted to withdraw as counsel of record for Appellant; and it is further
[¶6], ORDERED, that, the district .court’s February 23, 2017, “Judgment and Sentence” be, and the same hereby is, affirmed.
[¶6] DATED this 12th day of Septfember, 2017.
BY THE COURT:
/s/E. JAMES BURKE Chief Justice